DETAILED ACTION
Claims 1-18 and 20 are pending, and claim 19 has been cancelled.
This action is in response to the amendment filed 5/12/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, pages filed 5/12/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection are made in view of deGreef et al. (US20110094040), Cook et  al. (US 4901974)  and Tappel (US 5542136) in view of Domke (US 5127624) or Love (US 5199456). 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The drawings remain objected to, based on the hatching for the respective parts.
The 112 rejections remain based on the limitation in claim 8 regarding, since it is still unclear as to how the core spring is compressed until the projection abuts the seal insert. Is the spring no longer compressed after the projection abuts the seal insert?

Since applicant’s arguments necessitated the new grounds for rejection this action has been made Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2022 was filed prior to the mailing date of this final action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been being considered by the examiner. 

Drawings
New corrected drawings in compliance with 37 CFR 1.84(h) (3) are required in this application because “hatching must be used to indicate section portions of an object...”, see MPEP 608.02, applicant’s drawings do not distinguish between material differences such as rubber, and metal. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 14, use(s) the word “means” or a generic placeholder as a substitute for “means” and is preceded by the word(s) “for quieting impact”. It is unclear whether these words convey function or structure.  A limitation construed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph must not recite the structure for performing the function.  Since no clear function is specified by the word(s) preceding “means,” it is impossible to determine the equivalents of the element, as required by 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  See Ex parte Klumb, 159 USPQ 694 (Bd. App. 1967). 
In claim 14, claim element “means for quieting impact” is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. 
A review of the specification shows that the following appears to be one of the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: pages 7-8, disclose the valve disc 186 and the bumper 188 may cushion impact, page 9, the bulging action of the valve disc cushions impact due to the disc being larger than the valve seat,  and page 11 discloses that the space in the receptacle 206 between the head 190 and the opposing surface 212 can cushion impact when the plunger 172 closes, therefore, the claim limitations may be covered broadly by any of these features or their equivalents.
Applicant may:             
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or       
(b)       Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or       
(c)         State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Claim 8 recites the limitation, “the valve is configured such that the core spring is compressed until the projection abuts the seal insert when the solenoid is energized” which is supported in the specification in page 2, however, it is unclear as to how this function occurs, as the detailed description fails to disclose how the core spring is compressed until the projection abuts the seal insert. Does the spring loose compression after the projection abuts the seal insert?
It is unclear as to how the spring is no longer compressed when the solenoid is energized.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
  Claim 8 recites the limitation, “the valve is configured such that the core spring is compressed until the projection abuts the seal insert when the solenoid is energized” which is unclear as to what structure is intended to be defined. If the solenoid is energized and the projection 188 abuts the seal insert 178, it would appear that the spring remains in compression during the movement of the core 184, it is unclear as to how the spring is no longer compressed. 
Should the limitation be - -the valve is configured such that the core spring remains in compression when the projection abuts the seal insert, when the solenoid is energized - - or - -wherein, when the solenoid is energized, the core spring remains in compression when the projection abuts the seal insert - -?
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by deGreef et al. (US20110094040).
Regarding claim 1, deGreef et al disclose an air bed system (col. 1, lns. 12-16) comprising: a mattress (20,1009) having at least one inflatable air chamber (1010F,or 1103A); 
an air pump (17,210,1006 or 1106,see Fig. 1,7,10,11); and 
a valve (1600, Fig. 27, para. 0126 stating that valve 1600 is an alternate valve shown in Figures 22,23 for the system in figures 10 and 11) in fluid connection between the air pump and the inflatable air chamber (see Fig. 10, pump 1006, valve 1002F, chamber 1010F) so as to selectively regulate fluid communication between the air pump and the air chamber (para.0117, “solenoid valves for porting air to and from the sperate inflatable chambers”), 
wherein the valve (see Fig. 27) comprises: a solenoid coil (1604); 
a plunger having a core (1608) configured to respond to a magnetic field generated by the solenoid coil; 
a valve disc (1610) positioned at a head (the upper part of 1608 having 1610) of the core and configured to cushion impact when the valve is closed; and 
a projection (1614) attached to the core, positioned opposite a contact surface (the surface of 1610 which abuts seat 1620) of the valve disc, and configured to cushion impact when the valve is opened (para.00127, as 1626 filler contacts 1630, 1626 abuts the top part of 1630, see Fig. 27 and also see details shown more clearly in Fig. 23 where 1408 would contact 1373 in a similar manner, the valves of figures 22-27 being of the same internal valving configuration).  

    PNG
    media_image1.png
    824
    866
    media_image1.png
    Greyscale

Regarding claim 3, deGreef et al. disclose the head of the core comprises a chamfered front surface (the angled top external flange peripheral surface of 1608, best seen in Figure 24, this being a representation for the core 1608,1609, the valves of figures 22-27 being of the same internal valving configuration).

    PNG
    media_image2.png
    905
    620
    media_image2.png
    Greyscale

Regarding claim 7, deGreef et al disclose the valve further comprises a core tube (the inner wall of coil 1604 surrounding 1630,1608), a core spring (1632), a seal insert (1630), and a valve seat (1620), wherein the core spring is positioned between the seal insert and the core (since 1632 abuts a shoulder of 1608 it is positioned between insert 1630 and the core 1608) so as to bias the core away from the seal insert such that the valve disc contacts the valve seat when the solenoid is not energized.
 
Regarding claim 14, deGreef et al. disclose means (the material 1626 of 1609,para.0217) for quieting impact of the valve disc when the valve is closed.

Claim(s) 15, 16 and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Cook et al. (US 4901974).  
Regarding claim 15, Cook et al disclose a valve (10, in Fig. 1) 
comprises: a solenoid coil (20,26); 
a plunger (54) having a core (the material within 54 that responds to the magnetic field when the solenoid is activated, col. 2,lns. 18-20, and lns. 44-48) configured to respond to a magnetic field generated by the solenoid coil; 
a valve disc (the rubber molded part 58 that surrounds the lower part of 54) positioned at a head (the bottom part of 54 having 62,64 that is surrounded by the molded part 58) of the core and configured to cushion impact when the valve is closed (see Fig. 1); and 
a projection (the portion of 60 extending from the end of 54) positioned and configured to cushion impact when the valve is opened, wherein the core defines a receptacle (the opening of 54 surrounding 60) at a tail end (the upper end of 54) of the core and the projection comprises a bumper (the entire part of 60 is considered as the bumper in the same manner as applicant’s projection and bumper) positioned partially within and fully retained within the receptacle and extending from the tail end of the core, the projection moving in unison with the core.
Regarding claim 16, Cook et al disclose the valve disc defines a receptacle (the opening within 58 that surrounds 62 flange), wherein the head of the core is positioned in the receptacle, and wherein a front surface (the bottom horizontal surface of 62) of the head of the core and an opposing surface (the horizontal surface of 58 that abuts the upper horizontal face of 62) in the receptacle of the valve disc are shaped to space at least part of the front surface from the opposing surface (the thickness of the flange 62 is shaped to space at least part of the front surface from the opposing surface).
Regarding claim 18, Cook et al disclose the valve comprises a valve seat (16) having a diameter (the diameter of 16 that contacts the outermost part of 58) larger than that of the head of the core and less than that of the valve disc (this diameter of the valve disc is less than “that”, which is considered as  the diameter of the outermost diameter of the valve disc 58).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tappel (US 5542136) in view of Domke (US 5127624).
Regarding claim 1, Tappel disclose an air bed system (12, see Fig 2) comprising: a mattress (42) having at least one inflatable air chamber (110); 
an air pump (63); and 
a valve (69) in fluid connection between the air pump and the inflatable air chamber (see Fig. 2) so as to selectively regulate fluid communication between the air pump and the air chamber (col.4,lns. 46-53), 
wherein the valve  comprises: a solenoid coil (the coil is considered to be inherent to operate the valve, col.4,51-53); 
a plunger having a core (the plunger, core are considered to be inherent to operate the valve, col.4,51-53) configured to respond to a magnetic field generated by the solenoid coil; 
a valve disc positioned at a head (the disc with a head are considered to be inherent to seal the valve since some end surface would interact with a valve seat to seal the valve, col.4,51-53) of the core.

Tappel is silent to having that the valve disc and head are configured to cushion impact when the valve is closed; and 
a projection attached to the core, positioned opposite a contact surface of the valve disc, and configured to cushion impact when the valve is opened.  

Domke teaches the use a solenoid having the valve disc (54, see Fig. 2A) positioned at a head (the lower end of 30) are configured to cushion impact when the valve is closed; and 
a projection (35) attached to the core, positioned opposite a contact surface (the surface of 23A which abuts tapered seat  of 20) of the valve disc, and configured to cushion impact when the valve is opened (since 35 is made from an elastomer col.3, lns 6-8,and col. 3,lns. 15-18).  
It would have been obvious to one having ordinary skill in the before the 
effective filing date of the claimed invention to substitute a solenoid valve as taught by Domke for the solenoid of Tappel to have the valve disc and head are configured to cushion impact when the valve is closed, and a projection attached to the core, positioned opposite a contact surface of the valve disc, and configured to cushion impact when the valve is opened, in order to have a valve that is less expensive (Domke, col. 4, lns. 25-29) and a quieter valve operation (as evidenced by Cook et al., col. 3, lns. 3-4).
Regarding claims 13, Domke discloses the valve disc comprises a first elastomer (34,see Fig. 2A) and the projection comprises a second elastomer (35)  different than the first elastomer (col.3,lns. 4-8).
Regarding claim 14, Domke disclose means (the material 34 is Buna-N,Viton ® or Ethylene Propylene which are all old and well known in the art to be soft in nature) for quieting impact of the valve disc when the valve is closed.


Claims 1,2,4,6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tappel (US5542136) in view of Love (US 5199456). Claim 8 being rejected as best understood.
Regarding claim 1, Tappel disclose an air bed system (12, see Fig 2) comprising: a mattress (42) having at least one inflatable air chamber (110); 
an air pump (63); and 
a valve (69) in fluid connection between the air pump and the inflatable air chamber (see Fig. 2) so as to selectively regulate fluid communication between the air pump and the air chamber (col.4,lns. 46-53), 
wherein the valve  comprises: a solenoid coil (the coil is considered to be inherent to operate the valve, col.4,51-53); 
a plunger having a core (the plunger, core are considered to be inherent to operate the valve, col.4,51-53) configured to respond to a magnetic field generated by the solenoid coil; 
a valve disc positioned at a head (the disc with a head are considered to be inherent to seal the valve since some end surface would interact with a valve seat to seal the valve, col.4,51-53) of the core.

Tappel is silent to having that the valve disc and head are configured to cushion impact when the valve is closed; and 
a projection attached to the core, positioned opposite a contact surface of the valve disc, and configured to cushion impact when the valve is opened.  
Love teaches the use of a solenoid with a coil (154) and plunger (124), having the valve disc (158, see Fig. 3) positioned at a head (the lower end of 124) are configured to cushion impact when the valve is closed (on seat 160); and 
a projection (the inner vertical area of 158 above the bottom most flange of 124) attached to the core, positioned opposite a contact surface (the surface of 158 which abuts tapered seat  of 160) of the valve disc, and configured to cushion impact when the valve is opened (see left valve 16 in Fig. 3, since 202 or 158, is made from some form of elastomer as indicated by the cross hatching and col.5, lns 24-25).  
It would have been obvious to one having ordinary skill in the before the 
effective filing date of the claimed invention to substitute a solenoid valve as taught by Love for the solenoid of Tappel to have the valve disc and head are configured to cushion impact when the valve is closed, and a projection attached to the core, positioned opposite a contact surface of the valve disc, and configured to cushion impact when the valve is opened, in order to have a valve that essentially generates no noise (Love, col. 1, lns. 27-41).

Regarding claim 2, Love et al. teach the valve disc defines a receptacle (the opening within 158 or 202 that retains the bottom flange of core 124, see Fig. 3, the receptacle being the opening receiving the bottom head of the core 124,172), wherein the head of the core is positioned in the receptacle, and wherein a front surface of the head (the bottom most surface of the head within the disc 202) of the core and an opposing surface (the inner surface of 202 opposite the bottom surface of 124,172) in the receptacle of the valve disc are shaped to space at least part of the front surface from the opposing surface (here the space is completely open between the two surfaces, as shown in the left valve 16 in Figure 3, when the valve is in the closed position the space within 158 is taken up by the end of the core 124. The left and right valves 16 and 14 are seen as being identical, and the end of the plungers 124,172 are seen as moving up and down within their respective discs 158/202). 

    PNG
    media_image3.png
    444
    456
    media_image3.png
    Greyscale








Regarding claim 4 dependent from claim 1, Love et al. disclose the head of the core abuts an opposing surface of the valve disc at a center of the head (when the valve is closed, as shown in the right valve 14 in Figure 3, amended below) and is spaced from the opposing surface near a rim of the head (when the valve is open, as shown in the left valve 16, the rim of the head being the portion of the head within the receptacle).

    PNG
    media_image4.png
    402
    635
    media_image4.png
    Greyscale


Regarding claim 6 dependent from claim 1, Love teaches the use of a projection being a nub (the upper wall thickness of 158 above the head of the core) extending from the valve disc in a direction opposite of a forward-facing face (the bottom most horizontal surface of 158) of the valve disc (158 ). 

    PNG
    media_image5.png
    470
    626
    media_image5.png
    Greyscale

Regarding claim 7 dependent from claim 1, Love discloses the valve further comprises a core tube (126), a core spring (162), a seal insert (130), and a valve seat (160), wherein the core spring is positioned between the seal insert and the core (since 162 is retained within a groove of 124 it is positioned between insert 130 and the lower bottom of the core 124) so as to bias the core away from the seal insert such that the valve disc contacts the valve seat when the solenoid is not energized, as shown in Fig. 3.

Regarding claim 8 dependent from claim 6, as best understood regarding the 112 rejection above, Love discloses the valve further comprises a core tube (126), a core spring (162), a seal insert (130), and a valve seat (160), wherein the valve is configured such that the core spring is compressed until the projection abuts the seal insert when the solenoid is energized as shown in Figure 3, the left valve 16 is in the energized position (see the left valve 16 in Figure 3, where the inner surface in the receptacle is abutted by the upper surface of the head of the core as the valve is moved to the open position). 

Should the rejection to claim 8 not be persuasive the following is given. Regarding claim 8 dependent from claim 6, as best understood regarding the 112 rejection above, Love discloses the valve further comprises a core tube (126), a core spring (162), a seal insert (130), and a valve seat (160), wherein the valve is configured such that the core spring is compressed until the projection abuts the seal insert when the solenoid is energized as shown in Figure 3, the left valve 16 is in the energized position. Here in this limitation the projection is interpreted in the following manner, regarding claim 6, Love discloses a projection being a nub (the angled portion of 134) extending from the valve disc in a direction opposite of a forward-facing face (the bottom most horizontal surface of 158) of the valve disc (158 ). Regarding claim 1, Love discloses a projection (134) attached to the core, positioned opposite a contact surface (the surface of 158 which abuts tapered seat  of 160) of the valve disc, and configured to cushion impact when the valve is opened. 


Regarding claim 9, Love discloses the valve comprises a valve seat (160) having a diameter (the outer diameter of 160 abutting 158) larger than that of the head of the core (the largest outer diameter of the inner flange of 124 within 158) and less than that of the valve disc (the outer dimeter of 158) as shown in Figure 3.

Regarding claim 10, Love discloses the valve being configured such that the valve disc bulges (the lower portion of 158 extending down into the opening of hole 222) into a hole (222) defined by the valve seat when the valve is closed.





Regarding claim 11, Tappel and Love have disclosed all of the features of the claimed invention, including, that Love discloses a circumferential edge (the uppermost left surface of 204, below numeral 202, see Fig. 3, this seat being the same as seat 160) of the valve seat has a radius wherein the valve disc contacts the circumferential edge when the valve is closed, although is silent to having that the radius is between 0.030 and 0.200 millimeters.
It would have been obvious to construct the radius in any desirable size or between 0.030 and 0.200 mm, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Therefore, it would have been obvious to construct the radius in any size between 0.030 and 0.200 mm, since there is no criticality to the size of the radius, and the invention would function as well with any radius size within this range. 
 Furthermore, it would have been obvious to construct the radius in any desirable size or between 0.030 and 0.200 mm, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Therefore, it would have been obvious to construct the radius in any size between 0.030 and 0.200mm, in order to determine which size radius would work best with the mating elastomeric disc over the life of the valve (which interface would yield the least stress (compression set of the elastomeric disc) to give the best life of the valve).

 	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over deGreef et al. ‘040 in view of Cook et al. ‘974.
 	Regarding claim 5, deGreef et al disclose the projection is a bumper (since 1609 bumps against 1630, para.00127, as 1626 filler contacts 1630).
Regarding claim 12, deGreef et al disclose the core defines a receptacle (the area within 1609) at the tail end of the core and the projection comprises a bumper (the material of 1626) positioned partially in the receptacle.
deGreef et al. are silent to having that the bumper extends from the tail end of the core.
Cook et al. teach the use of a bumper (60) extending from the tail end of the core.
It would have been obvious to one having ordinary skill in the before the 
effective filing date of the claimed invention to modify the end of the core of deGreef et al. to have an end of the bumper extending past the tail end of the core, as taught by Cook et al., in order to ensure there is no metal to metal contact (cook et al. col.2, lns 61-64) during the movement of the core with respect to the seal insert thereby ensuring the reduction of noise.





 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. ‘974 in view of Lee et al. (US 8814131).
 Regarding claim 17, Cook et al. has disclosed all of the features of the claimed invention although is silent to having the head of the core comprises a chamfered front surface such that a center of the head of the core abuts an opposing surface of the valve disc and an outer portion of the head is spaced from the opposing surface of the valve disc. 
Lee et al. teach the use of the head (136, see Fig. 3,4) of the core comprises a chamfered front surface (the surface is chamfered as shown) such that a center (the center of 136 contacting 146) of the head of the core abuts an opposing surface (the surface of 146 abutting 136) of the valve disc and an outer portion of the head is spaced (both outer areas of the disc are spaced from the inner surface of 146 as shown) from the opposing surface of the valve disc (as shown in Figure 3) with spring 116 and guide (116,140,144,148). 
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to substitute a disc and plunger head having a spring and guide, as taught by Lee et al.  for the disc and plunger of Cook et al. to have the head of the core comprises a chamfered front surface such that a center of the head of the core abuts an opposing surface of the valve disc and an outer portion of the head is spaced from the opposing surface of the valve disc, since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious, and that such a substitution would have yielded the predictable results of having a seal to stop/control the flow of fluid, and in order to accommodate for manufacturing tolerance and assembly errors to prevent gas leakage and enhancing safety (Lee et al. col.4, lns. 41-43 and col. 1,lns. 50-53).

 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (Us 4,901,974) in view of Hardison (US 3750693).
Regarding claim 20, Cook et al. has disclosed all of the features of the claimed invention including the valve disc comprises a first elastomer (58, fluorosilicone, col. 3, lns. 3-7) for dampening and sealing, and the projection comprises a second elastomer (60, col.2,lns. 55-58, the hatching for 60 is also a representation of an elastomer)  although is silent that the second elastomer is different than the first elastomer.
Hardison teaches the use a second elastomer (Viton®, col. 2, lns.34-41) used in a solenoid valve, which is different than the first elastomer in Cook et al.
It would have been obvious to one having ordinary skill in the before the 
effective filing date of the claimed invention to substitute an elastomer material in Cook et al. for the second elastomer as taught by Hardison to have the projection comprises a second elastomer different than the first elastomer, in order to have a seal made of a material that is old and well known in the art for being resistant to fuel in fuel systems (Hardison, col. 2,lns.34-41).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753